internal_revenue_service department of uniform issue list washington dc contact person telephone number in reference to t ep ra t4 date may - 200c attn legend company a company b company c partnership m trust n plan x ladies and gentlemen this letter will revoke a private_letter_ruling which in response was issued to company a on september to a letter_ruling request dated date in the prior letter_ruling we concluded that any distribution from plan x by reason of company a's discharge of certain employees in connection with the sale of various hotels which had been managed by company a which distributions include amounts attributable to employee elective_deferrals will not be considered to be made on account of the employees’ separation_from_service within the meaning of sec_401 revenue code code b i i of the internal upon reconsidering and analyzing the facts and representations made in your request for a letter_ruling dated january as supplemented by correspondence dated april the position taken in the letter_ruling issued september is not in accord with the current views of the service and that letter_ruling is revoked and date we believe that sec_7805 of the code provides that the secretary_of_the_treasury may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws may be applied without retroactive effect section dollar_figure of revproc_2000_4 2000_1_irb_115 date provides in part that if a letter_ruling is revoked or modified the revocation or modification applies to all years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 of the code to limit the retroactive effect of the revocation or modification pursuant to section dollar_figure of revproc_2000_4 generally where there is good_faith reliance on a letter_ruling by the taxpayer the revocation or modification of letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling where revoking or modifying the letter_ruling retroactively would be to the taxpayer’s detriment the tax_liability of each employee covered by a ruling relating to a qualified_plan of an employer is directly involved in such ruling a in this case however there is no basis for the letter_ruling because such revocation will not service to exercise its discretionary authority to limit the retroactive effect of the revocation of the september result in any adverse tax consequences to the affected plan x participants a good_faith reliance on that letter_ruling would simply mean that company a was precluded from distributing benefits to the affected participants because the ruling concluded that the affected participants had not separated from service these participants have incurred no tax_liability in reliance on the ruling as distributions from plan x have not been made to them on account of separation_from_service thus there is no need for retroactive relief in support of your request for a private_letter_ruling dated january submitted the following facts and representations your authorized representative company a maintains plan x a defined contribution plan since july types of contributions under code sec_401 and contributions plan x received its most recent determination_letter on date plan x has provided for only two employee elective_deferrals employer matching section a of plan x provides for the distribution of a participant’s vested account balance to an electing participant upon his or her termination of employment section of plan x provides however that termination of employment for purposes of eligibility to receive a distribution shall not be deemed to occur until the earliest date therefor permitted by law company a is a hotel management company the bulk of and as agent for hotel owners under a typical its operations consist of managing hotel properties on behalf of hotel management arrangement the owner of the hotel property enters into an agreement with company a or one of its controlled_group members which acts as the hotel manager as compensation_for its services company a receives a management fee usually a percentage of hotel gross revenues the management agreement specifies a term at the end of which either party has the right to terminate the relationship the agreement generally also provides a right in favor of the hotel owner to terminate the agreement prior to the end of the stated period for reasons such as the sale of the hotel facility by the owner to a third party upon termination of the agreement before the end of its stated term obligated to make a termination_payment to the manager the hotel owner is typically under its standard form of management agreement company a does not generally own acquire or create any tangible or intangible assets in connection with its management activities virtually all of the assets company a needs in order to perform its duties are either leased or made available to it as part of the management arrangement generally company a or one of its affiliates acts as the employer of the workers employed at the hotels date takeovers pursuant to three separate management agreements on date partnership m entered an indirect wholly-owned subsidiary of company was the manager of three hotel properties owned by company b a partnership m into an agreement to sell these three hotel properties to an affiliate of trust n trust n investment_trust that owns a substantial number of hotel properties prior to the transaction company b was the employer of the employees at one hotel location and company c a sister entity of company a was the employer of the employees at the other two locations no operating_assets of any kind were transferred by company a to either partnership m or trust n all of the affiliates of trust n are collectively referred to herein as trust n as part of the sale transaction a large real_estate is trust n originally intended to terminate the management arrangements with company a and its related entities after the acquisition but because a substantial termination_payment was due to company a upon termination of the agreements and trust n was not ready to manage the hotels itself trust n agreed to permit company a to continue to manage the hotels for a brief period of time in accordance with new agreements between company a and trust n entered into on april to manage the three hotels until date company a continued as of date an affiliate of trust n took over the management of the three hotels but effective date trust n entered into a licensing agreement with company a which allowed trust n to continue to operate the hotels under the company a trade_name it was anticipated that the licensing agreements would all end by march and trust n would enter into a licensing agreement with another unrelated entity as a result of the takeovers substantially_all of the employees working at the three hotels were unconditionally discharged from their employment by company a a few on- site managers such as the hotel general managers sales - managers and food and beverage managers were not fired but were transferred by company a to other company a locations trust n replaced this personnel with its own managers trust n did not undertake an enforceable obligation to rehire any of the discharged employees but as anticipated by the parties trust n rehired substantially_all of these employees following the takeovers trust n installed its own accounting and payroll systems at the hotels as well as its own computer systems training manuals and procedures personnel policies promotion practices pay levels and employee_benefits there is no indication however that the nature of the work of the terminated employees has changed by their termination and subsequent rehiring further it also appears that the employees will continue to work at the same hotel facility as before date takeovers a second series of related transactions occurred later trust n acquired in on or about august certain hotels from various owners of the hotels purchased four were being managed by company a time of acquisition by trust n company a held no equity_interest in three of the four hotels so acquired and it indirectly held a less than interest in the fourth prior to the transaction company b was the employer of the employees at two of the hotels and company c was the employer at the other two at the also on date the former owners of the hotels company a and trust n entered into an amendment to the management agreement for each of the hotels company a continued to manage the four hotels pursuant to the new agreements until october over as the new manager of the four hotels at that time trust n took also as of date trust n and company a entered into a licensing agreement for each of the four hotels the licensing agreements as to three of the hotels terminated in november and the termination_payments became due the licensing agreement as to the fourth hotel is expected to be terminated in date and the termination_payment will become payable as a result of the date takeovers approximately employees at the four hotels were unconditionally discharged by company a facts relating to the discharged employees are substantially the same as for those recited with respect to the date takeovers the remaining with respect to the date and date company a has not liquidated or terminated its there was not any overlap in the ownership of company a and takeovers it has been represented that and is not trust n business-- that business will continue to be carried on at numerous other locations no assets or property of any kind have been transferred by or to company a in connection with these takeovers and there was no pre-existing contractual or other relationship between company a and trust n prior to these takeovers based upon the foregoing facts and representations your authorized representative has requested the following ruling that distributions from plan x by reason of company a’s discharge of certain employees in connection with the takeovers by trust n which distributions include amounts attributable to employee elective_deferrals will be considered to be made on account of the employees’ separation_from_service within the meaning of code sec_401 k b i i sec_401 b i of the code provides in relevant part that distributions of employee elective_deferrals under a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 b i i further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 a upon the employee’s death retirement resignation or discharge and not when the employee continues on the same job for a different employer as liquidation merger or consolidation etc of the former employer ie the same desk rule revrul_80_129 1980_1_cb_86 extended this rationale to situations where a result of the of the code only - an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer formed to continue the business in the instant case the issue is whether the notwithstanding terminated employees incurred a separation_from_service on account of their discharge by company a the fact that they were subsequently rehired by trust n to perform substantially the same job at the same location in this case unlike in revrul_79_336 there is no liquidation merger consolidation transfer of corporate assets or similar corporate event associated with the discharge of these employees there is no overlap in the ownership of company a and trust n also trust n successor employer to company a within the meaning of revrul_80_129 moreover prior to the takeovers the terminated employees had no legal or working relationship with trust n further after the takeovers and the end of the related transition agreements company a had no legal or working relationship with any of the terminated employees also there was no agreement that trust n would hire the terminated employees after they were unconditionally discharged by company a lastly trust n instituted its own payroll and training systems and its own compensation and benefits packages is not a accordingly we conclude that distributions from plan x by reason of company a’s discharge of the terminated employees in connection with the trust n takeovers which distributions include amounts attributable to employee elective_deferrals will be considered to be made on account of the employees’ separation_from_service within the meaning of code sec_401 b i i the above ruling is based on the assumption that plan x is qualified under sec_401 and sec_401 of the code and the related trust is tax exempt under sec_501 at all times this ruling is directed only to the taxpayer that requested it and applies only with respect to plan x as submitted with this request sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours john g riddle jr manager employee_plans technical group enclosures notice of intention to disclose deleted copy of the letter ccs
